DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 21 are amended. Claims 12-19 are rejoined. Claims 1-21 are presently examined. Claims 1-11 and 20-21 are allowed.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 4/14/2022 is withdrawn.

Applicant’s arguments regarding the objection to the claims have been fully considered and are persuasive. The objection of 4/14/2022 is withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(2) have been fully considered and are persuasive. The rejections of 4/14/2022 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 4/14/2022 are overcome.

Election/Restrictions
Claims 1-11 and 20-21 are allowable. Claims 12-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A and B, as set forth in the Office action mailed on 10/19/2022, is hereby withdrawn and claims 12-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A review of the certified translations indicates that the subject matter of claims 1-19 and 21 is disclosed by the foreign priority applications, but that the subject matter of claim 20 is not supported by the foreign priority applications. Claims 1-11 and 21 therefore have an effective filing date of 6/27/2016, while claim 20 has an effective filing date of 12/16/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, there is insufficient antecedent basis for the limitation “the connected joint” in the claim. It is unclear whether the connected joint is a separate component or merely the connection formed when the suction nozzle and body are joined. For the purposes of this Office action, the limitation will be interpreted as if it referred to the joint formed when the suction nozzle and body are joined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 12, the claim requires the piezoelectric ceramic piece to be vertically installed at the upper of the shell and the tobacco bin to be provided on one side of the piezoelectric ceramic piece, however, claim 1 already requires the piezoelectric ceramic piece to extend across and form at least the center portion of the bottom surface of the tobacco bin. The instant claim therefore fails to include all of the limitations of the claim upon which it depends. Claims 13-19 do not include all of the limitations of the claims upon which they depend by dependence.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-11 and 20-21 are allowed. The following is an examiner’s statement of reasons for allowance:
Chong (US 9,254,002) teaches a tobacco delivery device having a vaporization mechanism that heats a tobacco solution without the addition of heat by using a piezoelectric element (column 2, lines 39-53). However, Chong does not teach or suggest the piezoelectric element covering the center of a tobacco bin.
Zuber (US 2017/0119059) teaches an aerosol generating system [0002] having a housing (figure 1, reference numeral 101) containing a battery ([0109], figure 1, reference numeral 102), an atomizer having an atomizer housing (figure 2, reference numeral 304), with an outlet opening (figure 2, reference numeral 306) that connects to the an air outlet (figure 1, reference numeral 124) of a mouthpiece ([0112], figure 1, reference numeral 120). A vibratable element is located within the atomizer housing ([0112], figure 2, reference numeral 301) and mounted on a pair of elastomeric o rings (figure 2, reference numeral 311) and is made from a ceramic material [0033]. The vibratable element is vibrated by a piezoelectric transducer ([0048], figure 2, reference numeral 302). The Applicant’s specification discloses that the piezoelectric piece produces heat by itself (page 9, lines 17-20), indicating that it is also a heating surface. A liquid aerosol forming substrate in combination with solids [0055] is transported to the vibratable element by capillary action [0058]. However, Zuber does not teach or suggesting extending the piezoelectric element across the inlet opening ([0133], figure 3, reference numeral 405), and indeed such a modification may result in blocking the inlet opening, which is essential to the operation of Zuber.
Raichman (US 10,179,215) teaches an apparatus that vaporizes at least one active ingredient of a plant material (abstract) having a vibrator that vibrates a capsule while the capsule is being heated to improve heat distribution across the capsule (column 9, lines 50-67, figure 3B, reference numeral 70). The vibrator is a piezo-electric crystal (column 10, lines 1-11). However, Raichman does not teach or suggest the vibrator extending across an entire bottom portion, instead depicting it as a small box (figure 3B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747